Title: From Abigail Smith Adams to Thomas Boylston Adams, 22 April 1801
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



my dear Thomas
Quincy April 22 1801—

I have read your Brothers Letters, with much pleasure; that part of them; in which he so dutifully, affectionatly, and generously tenders all his property for the use of his parents, affected both your Father and me most tenderly; thank God, we have not any occasion for it; our desires are moderate, our oeconomy strickt, our income, tho moderate, will furnish us with all the necessaries, and many of the comforts of Life; and if it bears not any proportion to 40 Years of Labour, hazard and fatigue, of risk of Life; and character—who is there to accuse? We shall go down to our Graves, certainly not in debt to the public; I hope you will publish that part of his Your Brothers Letter which accuses his Country men, of a sordid Spirit of gain; and an Infamous Spirit of party.—of a deficiency of taste, for the fine arts, and literature, in a degree unworthy of a people who are so apt to be vain of their acquirements, and boast themselves “as the freest and most enlightned” people upon the Globe; This State have given an Honorable Majority to Govr Strong. the votes are near 5000 Majority—so that Jacobinism has not triumph’d; as was designed in every instance in this state; tho it has shown itself too powerfull in many instances—I see the little General has been spouting in NYork, but notwithstanding his proffers he will mar the cause he wishes to defend, in vain may he strive to tread back the path he has wandered from; he and his associates have merritted all they feel and all they fear; the changes which have taken place create murmers but dumbness itself reigns upon the past, and one would imagine the last four Years of the administration annihilated, the writers who proclaim daily the wisdom of Washingtons, scarcely deign to notice that he had a successor—at a late federal feast in N York, where the Memory of Washington is Celebrated and Jay justly toasted, Hamilton is eulogized, whilst Adams is passed by in total neglect.
I mention this as one proof amongst a thousand, which daily occur, to show the unjust Spirit of party, and the determination that a President Shall be Subject to their controul, or be sacrificed by them. and this is, as evident a struggle for power in the federilist, as can be manifested by their opponents—I feel thankfull that your Father bears, and sees all these things with a total indifference towards them; that he is not embitterd by them, but views them with Calmness, pitty and compassion—there is no temper of mind which I wish to Strive harder against, than a sour discontented complaining disposition; if Benifits have been rendered, to which those are insensible who have received them; are we not all more or less Guilty of the Same offence, against that Being who impartially makes the Rain to desend, and the Sun to Shine upon the Evil, and unthankfull, as well as upon the most gratefull and upright of his creatures?
You will observe by an Extract of some late dispatches from mr. King, how much disposed Great Britain is to preserve a harmony and civility towards the United States—would this have been the case, if we had not made a convention with France? yet no man asks this Question. the writers in Bens, paper were no longer than last week, calling it a disgracefull Humiliation, and abuseing Jefferson for ordering the Beareau to be given up—The feds injure their own cause, when they complain of just and honest measures.
My dear Thomas I have a word to say to you, if upon any exigency you have occasion for a little money, 50, or a hundred dollars, let me know. I have a little fund from which I can draw it, and You shall repay it me again when you are able So do not feel yourself embarrassed at requesting it—I wish you was Settled in the County of Worster, there is said to be a good opening now Lincoln,  provided for, Strong a judge & Spraige dead—but I must leave you to your own judgement—I have found here a pr of your black silk Stockings which you said you missd. I suppose they were brought here last Summer.
Let me know when the Coachee is Shipt, I see Dagget is up for Philadelphia; he can take it I suppose if not already sent; I want it.
your sister inquires after you and says she hears nothing from you; the Boys are not yet returnd but are to come in May.
we have had one of the sourest coldest Springs I have known for many years, the trees scarcly show a leaf and the ground is brown; they call it Jeffersonian weather here. he may produce warmth enough for them, before the end of the Year however—
A kind remembrance to all inquiring Friends / Affectionatly Your Mother
A Adams